17‐1944‐cv 
Caravalho, et al. v. City of N.Y., et al. 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    JESSE M. FURMAN, 
                                         Judge.* 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ALEXANDER CARAVALHO, SERGIO CASTILLO, 
DANIEL GREENSPAN, JOSEPH SHARKEY, 
EASTON SMITH, JENNIFER WALLER, 
                                         Plaintiffs‐Appellants, 
 
ERIC CARTER, AUSTIN GUEST, THOMAS HINTZE, 
                                         Plaintiffs, 
                                                                                                         
                                         v.                                           17‐1944‐cv 
                                                                                       
CITY OF NEW YORK, NEW YORK CITY POLICE 
DEPARTMENT, OFFICER LI, AHMED, NYPD 

                                                 
            * Jesse M. Furman, of the United States District Court for the Southern District of 
New York, sitting by designation. 
                                                                                                             

OFFICER ABDEL‐RAHIM, RODRIGUEZ, NYPD 
OFFICERS JOHN DOES, 1‐15, the names being 
fictitious, as the true names and shield numbers are 
not presently known, in their individual and official 
capacities, NYPD OFFICERS JANE DOES, 1‐15, the 
names being fictitious, as the true names and shield 
numbers are not presently known, in their individual 
and official capacities, NYPD DEPARTMENT CHIEF 
JOSEPH ESPOSITO, NICOLE PAPAMICHAEL, 
DEPARTMENT INSPECTOR EDWARD WINSKI, 
LIEUTENANT FRANK VIVIANO, OFFICER 
GRANTLEY BOVELL, SHIELD NO. 11743, OFFICER 
JABDED AHMED, SHIELD NO. 19415, OFFICER 
ALEXIS RODRIGUEZ, SHIELD NO. 28722, OFFICER 
CHEUNG LI, SHIELD NO. 5474, OFFICER 
MICHAEL GALGANO, SHIELD NO. 2671,  
                                         Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFFS‐APPELLANTS:                                    GIDEON O. OLIVER, New York, New York.  
 
FOR DEFENDANTS‐APPELLEES:                                     JOHN MOORE, Assistant Corporation Counsel 
                                                              (Richard Dearing, Deborah A. Brenner, 
                                                              Assistant Corporation Counsels, on the brief), 
                                                              for Zachary W. Carter, Corporation Counsel of 
                                                              the City of New York, New York, New York.  
                                                               
                    Appeal from the United States District Court for the Southern District of 

New York (Castel, J.).  

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the orders of the district court are AFFIRMED.  

                Plaintiffs‐appellants, six individuals who were arrested on March 17, 2012 

after refusing to disperse from an Occupy Wall Street protest in Zuccotti Park, appeal 



                                                   ‐ 2 ‐ 
 
                                                                                                

the district courtʹs orders dismissing their 42 U.S.C. § 1983 claims in favor of 

defendants‐appellees, employees of the New York City Police Department (the 

ʺNYPDʺ) and the City of New York (the ʺCityʺ).  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal. 

              The following facts are construed in the light most favorable to plaintiffs.  

Alexander Carvalho, Sergio Castillo, Daniel Greenspan, Joseph Sharkey, Easton Smith, 

and Jennifer Waller were among hundreds of protesters celebrating the six‐month 

anniversary of the Occupy Wall Street movement in Zuccotti Park on March 17, 2012. 

Zuccotti Park is a privately owned public space which is governed by park rules 

established and enforced by its owner and operator, Brookfield Office Properties 

(ʺBrookfieldʺ).  On that day, two NYPD officials ‐‐ Chief of Department Esposito and 

Deputy Inspector Winski ‐‐ observed protesters setting up tents and tarps, lying down, 

and climbing on fences and shrubs.  This behavior violated posted park rules, and a 

Brookfield representative announced that the park was being closed for cleaning and 

that people were required to leave in order that the park be cleaned.  Plaintiffs ignored 

the instructions. 

              After the decision was made to clear the park, Winski and Lieutenant 

Viviano made several announcements with bullhorns ordering protesters to disperse, 

but not all plaintiffs heard the announcements.  Plaintiffs did not leave and, except for 

Castillo, locked arms and legs with other protesters to form human walls.  After further 



                                            ‐ 3 ‐ 
 
                                                                                                          

warnings, the police arrested those protestors who refused to leave, including plaintiffs, 

and transported them on buses to police precincts and later Central Booking.  Because 

plaintiffs and other arrestees were separated from their arresting officers during 

transport, other officers were designated as arresting officers and completed the arrest 

processing paperwork.  Plaintiffs were held in custody for 24 to 30 hours.  They were 

released without charges because their designated arresting officers could not 

personally attest to their criminal conduct.   

                       On June 17, 2013, plaintiffs sued the City and certain NYPD officers for 

violations of their First, Fourth, Sixth, and Fourteenth Amendment rights.  The district 

court granted summary judgment in part for defendants pursuant to a March 31, 2016 

memorandum and order, dismissing all plaintiffsʹ claims at issue in this appeal.  The 

court denied plaintiffsʹ motion for reconsideration on July 29, 2016, and ‐‐ following the 

settlement of remaining issues unrelated to this appeal ‐‐ issued orders closing the case 

on December 21, 2016 and again on March 21, 2017.1  Plaintiffs appealed on June 16, 


                                                 
1        After the only surviving claims, those of plaintiff Austin Guest, were settled, the district 
court entered the two orders ‐‐ on December 21, 2016 and on March 21, 2017.  Both apparently 
resolved only Guestʹs claims and purported to close the case.  The March 21, 2017 order was 
entered because Guest and defendants had not in fact finalized the settlement after the 
December 21, 2016 order.   
         When it closed the case, however, the district court did not enter a separate judgment 
implementing its summary judgment decision, as required by Federal Rule of Civil Procedure 
58(a). See Fed. R. Civ. P. 58(a) (ʺ[e]very judgment and amended judgment must be set out in a 
separate document,ʺ subject to certain exceptions inapplicable in this case).  But plaintiffs could 
not have appealed in any event until all the claims, including Guestʹs, were resolved.  See Fed. 
R. Civ. P. 54(b).  Therefore, we deem plaintiffsʹ time to appeal to run from 30 days after the 
district courtʹs March 21, 2017 order was deemed ʺentered,ʺ which was 150 days after entry in 

                                                    ‐ 4 ‐ 
 
                                                                                                      

2017.  On appeal, plaintiffs challenge the district courtʹs dismissal of their false arrest, 

First Amendment, excessive detention, and fair trial rights claims.2   

                        We review de novo the district courtʹs summary judgment ruling, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in her favor.ʺ  Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).  A movant is entitled to summary judgment 

when ʺthe movant shows that there is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.ʺ  Id. (quoting Fed. R. Civ. P. 56(a)).  

Upon review, we conclude that the district court properly granted summary judgment 

to defendants on plaintiffsʹ claims.    

I.          False Arrest 

                        A claim for false arrest under Section 1983 and New York law requires a 

plaintiff to demonstrate that ʺthe defendant intentionally confined him without his 

consent and without justification.ʺ  Dufort v. City of N.Y., 874 F.3d 338, 347 (2d Cir. 2017) 

(quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)).  ʺThe existence of probable 

cause to arrest constitutes justification and is a complete defense to an action for false 


                                                 
the civil docket on March 21, 2017.  See Fed. R. App. P. 4(a)(7)(A)(ii) (for purposes of Rule 4(a), a 
judgment or order is ʺenteredʺ when ʺthe judgment or order is set forth on a separate document, 
or 150 days have run from entry of the judgment or order in the civil docket,ʺ whichever comes 
first).  The June 16, 2017 notice of appeal was filed within 180 days of the March 21, 2017 order.  
Hence, the appeal is timely.   
2         Plaintiffs do not challenge the district courtʹs dismissal of their excessive force, equal 
protection, due process, state law, and municipal liability claims.   

                                                    ‐ 5 ‐ 
 
                                                                                                     

arrest . . . .ʺ  Gonzalez v. City of Schenectady, 728 F.3d 149, 155 (2d Cir. 2013) (quoting 

Weyant, 101 F.3d at 852).  ʺProbable cause exists when ʹthe facts and circumstances 

within . . . the officersʹ knowledge and of which they had reasonably trustworthy 

information are sufficient in themselves to warrant a man of reasonable caution in the 

belief that an offense has been or is being committed by the person to be arrested.ʹʺ  Kass 

v. City of N.Y., 864 F.3d 200, 206 (2d Cir. 2017) (quoting Marcavage v. City of N.Y., 689 

F.3d 98, 109 (2d Cir. 2012)).  To determine whether probable cause exists, ʺwe look at the 

facts as the officers knew them in light of the specific elementsʺ of the offense, Gonzalez, 

728 F.3d at 155, considering the totality of the circumstances and ʺthe perspective of a 

reasonable police officer in light of his training and experience,ʺ United States v. 

Delossantos, 536 F.3d 155, 159 (2d Cir. 2008).  

                        The offense of disorderly conduct under N.Y. Penal Law § 240.20(6) 

consists of the following elements: ʺthe individual (1) congregated with other persons in 

a public place; (2) was given a lawful order of the police to disperse; (3) refused to 

comply with that order; and (4) acted with intent to cause or recklessly created a risk of 

public inconvenience, annoyance or alarm.ʺ  Kass, 864 F.3d at 211 (citing N.Y. Penal Law 

§ 240.20(6)). 3  Under the second element, refusal to obey an order is justified ʺonly 



                                                 
3       The relevant text of the statute reads:  ʺA person is guilty of disorderly conduct when, 
with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk 
thereof: . . . He congregates with other persons in a public place and refuses to comply with a 
lawful order of the police to disperse . . . .ʺ  N.Y. Penal Law § 240.20(6).   

                                                    ‐ 6 ‐ 
 
                                                                                              

where the circumstances show conclusively that the police officerʹs direction was purely 

arbitrary and was not calculated in any way to promote the public order.ʺ  Id. at 212 

(quoting People v. Todaro, 26 N.Y.2d 325, 328‐29 (1970)).  

               On this record, a reasonable jury could only conclude that the NYPD 

officers had probable cause to arrest plaintiffs for disorderly conduct under N.Y. Penal 

Law § 240.20(6).  Plaintiffs do not contest that officers made several announcements 

ordering protesters to disperse, and that officers observed protesters locking their arms 

and legs together, sitting on the ground, and refusing to leave.  Although some 

plaintiffs did not hear the officersʹ orders to disperse, in assessing probable cause ʺwe 

look at the facts as the officers knew them,ʺ Gonzalez, 728 F.3d at 155, and it was 

objectively reasonable for the officers ‐‐ who gave multiple dispersal orders and warned 

protestors before arresting them ‐‐ to conclude that plaintiffs refused to comply with a 

lawful order to disperse in violation of N.Y. Penal Law § 240.20(6).  And while plaintiffs 

contend that the orders to disperse were not lawful, on these facts no reasonable jury 

could conclude that the orders were ʺpurely arbitrary.ʺ  Kass, 864 F.3d at 212 (quoting 

Todaro, 26 N.Y.2d at 329).   

II.     First Amendment  

        A.     Retaliation 

               The existence of probable cause defeats a First Amendment claim 

premised on the allegation that defendants arrested a plaintiff based on a retaliatory 



                                            ‐ 7 ‐ 
 
                                                                                                

motive.  See Fabrikant v. French, 691 F.3d 193, 215 (2d Cir. 2012).  Because we conclude 

that plaintiffsʹ arrests were supported by probable cause, their First Amendment 

retaliation claims are without merit.  

       B.       Decision to Temporarily Clear Zuccotti Park  

                In public fora, ʺthe government may apply content‐neutral time, place, 

and manner restrictions only if they are ʹnarrowly tailored to serve a significant 

government interestʹ and if ʹample alternative channels of communicationʹ are 

available.ʺ  Kass, 864 F.3d at 208 (quoting Zalaski v. City of Bridgeport Police Depʹt, 613 

F.3d 336, 341 (2d Cir. 2010) (per curiam)).  A restriction is narrowly tailored if it 

ʺpromotes a substantial government interest that would be achieved less effectively 

absent the regulationʺ and it is ʺnot substantially broader than necessary to achieve the 

governmentʹs interest.ʺ  Marcavage, 689 F.3d at 106 (quoting Ward v. Rock Against Racism, 

491 U.S. 781, 799‐800 (1989)).  But a narrowly tailored restriction need not be the ʺleast 

restrictive or least intrusive meansʺ of serving the governmentʹs interest, id. (quoting 

Ward, 491 U.S. at 798), and the ʺrequirement that ʹample alternative channelsʹ exist does 

not imply that alternative channels must be perfect substitutes for those channels 

denied to plaintiffsʺ by the restriction, Mastrovincenzo v. City of N.Y., 435 F.3d 78, 101 (2d 

Cir. 2006).  

                Assuming, without deciding, that the First Amendment applies to 

Zuccotti Park, we conclude as a matter of law that defendantsʹ decision to temporarily 



                                              ‐ 8 ‐ 
 
                                                                                                 

close Zuccotti Park for park rules violations was a constitutional time, place, and 

manner restriction.  The government has a substantial interest in ensuring that its public 

spaces are safe and clean, see Marcavage, 689 F.3d at 104, and temporarily clearing the 

park on the day in question ‐‐ as tents and traps were being erected, with hundreds of 

protesters in attendance ‐‐ was a narrowly tailored means of achieving that interest.4  

Although the officers could conceivably have closed portions of the park instead, the 

First Amendment does not require the ʺleast restrictive or least intrusive means.ʺ  Id. at 

106 (quoting Ward, 491 U.S. at 798).  Moreover, plaintiffs remained free to exercise their 

First Amendment rights in other public fora in the vicinity or to return to Zuccotti Park 

after it was cleaned.   

III.        Excessive Detention 

                        A claim for excessive detention is governed by the Fourth Amendment, 

which ʺrequires a prompt judicial determination of probable cause as a prerequisite to 

an extended pretrial detentionʺ following a warrantless arrest.  Bryant v. City of N.Y., 

404 F.3d 128, 136 (2d Cir. 2005).  Under the Supreme Courtʹs precedent, ʺjudicial 

determinations of probable cause within 48 hours of arrest will, as a general matter, 

comply with the promptness requirement . . . .ʺ  Id. at 137 (quoting Cty. of Riverside v. 

McLaughlin, 500 U.S. 44, 56 (1991)).  An arrestee can rebut the presumption of 



                                                 
  
4     Zuccotti Park encompasses about one rectangular block of open space, bounded by 
Broadway, Cedar Street, Church Street, and Liberty Street.   

                                                    ‐ 9 ‐ 
 
                                                                                                

constitutionality by showing that the probable cause determination was ʺdelayed 

unreasonably,ʺ such as ʺfor the purpose of gathering additional evidence to justify the 

arrest, a delay motivated by ill will against the arrested individual, or delay for delayʹs 

sake.ʺ  McLaughlin, 500 U.S. at 56.   

              We conclude that no reasonable jury could find that the detention of 

plaintiffs for 24 to 30 hours, in the circumstances here, was excessive.  Their detention of 

less than 48 hours was presumptively reasonable.  See Bryant, 404 F.3d at 137.  Although 

plaintiffs contend that there was no justification to detain them once they were 

separated from their arresting officers, plaintiffs have not put forth any evidence to 

show that their release was unreasonably delayed because of ʺill will,ʺ ʺdelay for delayʹs 

sake,ʺ or officersʹ attempts to gather additional evidence to justify their arrests, rather 

than because of the ʺpractical realitiesʺ of transporting busloads of arrestees and 

processing their arrests.  McLaughlin, 500 U.S. at 56‐57.  Nor are we persuaded by 

plaintiffsʹ reliance on New York law, because ʺthe Fourth Amendment does not 

incorporate state procedural criminal law.ʺ  United States v. Bernacet, 724 F.3d 269, 277 

(2d Cir. 2013) (emphasis omitted). 

IV.     Fair Trial Rights 

              To prevail on a claim for denial of the constitutional right to a fair trial 

based on fabricated information, a plaintiff must demonstrate that ʺ(1) [an] 

investigating official (2) fabricates information (3) that is likely to influence a juryʹs 



                                             ‐ 10 ‐ 
 
                                                                                                    

verdict, (4) forwards that information to prosecutors, and (5) the plaintiff suffers a 

deprivation of life, liberty, or property as a result.ʺ  Garnett v. Undercover Officer C0039, 

838 F.3d 265, 279 (2d Cir. 2016).   

              Assuming, without deciding, that a plaintiff who was never charged with 

an offense can state a claim for the denial of his or her constitutional right to a fair trial, 

we reject plaintiffsʹ claims on the merits.  Plaintiffs failed to adduce any evidence 

demonstrating that they were detained as a result of the allegedly fabricated arrest 

paperwork, rather than their arrest for disorderly conduct.  See Ganek v. Leibowitz, 874 

F.3d 73, 91 (2d Cir. 2017) (plaintiff cannot state a claim for a liberty deprivation 

attributable to an arrest supported by probable cause, unless ʺthe fabricated evidence 

causes some ʹfurther deprivationʹʺ (quoting Garnett, 838 F.3d at 277)).  

              We have considered plaintiffsʹ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the orders of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 11 ‐